DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 12-17 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Hutton (WO 2015/166265).

          In regards to claim 1, Hutton discloses a gas imaging device, comprising: (abstract, 100, fig. 1, ‘imaging device’)

          an infrared imager configured to image infrared rays from a target area where gas possibly leaks, using a first capturing condition determined in advance; (102 fig. 1, ‘thermographic camera’; 206, 208, 210, S300-S314 fig(s) 2-3, ‘background temperature’, ‘ambient temperature’, ‘background object’, ‘method’; 15-23 page 7)

          a hardware processor configured to generate an image of the target area based on an output result from the infrared imager; and (104, 106, 112 fig. 1, ‘processor’, ‘memory’, ‘temperature sensor’)

          to calculate a reliability degree that indicates whether the first capturing condition is suitable for capturing an image of the gas based on peripheral information of the target area and the output result from the infrared imaging section and to control a storage device to store the image of the target area in association with at least one of 


          In regards to claim 2, Hutton discloses a gas imaging device according to claim 1, (see claim rejection 1) wherein the hardware processor causes a display device to display at least one of the reliability degree and the peripheral information. (114 fig. 1, ‘display’; S300-S314 fig(s) 3-5; pages 9-16) 


          In regards to claim 4, Hutton discloses a gas imaging device according to claim 1, (see claim rejection 1) wherein the hardware processor performs image processing on the output result from the infrared, using an image processing condition determined in advance, and causes a display device to display an image processing condition to increase the reliability degree.  (S300-S314 fig(s) 3-5; pages 9-16; claim 1; fig(s) 1-5)



          In regards to claim 5, Hutton discloses a gas imaging device according to claim 2, (see claim rejection 2) wherein the display device displays the image of the target area.  (114 fig. 1, ‘display’; S300-S314 fig(s) 3-5; pages 9-16) 



          In regards to claim 6, Hutton discloses a gas imaging device according to claim 1, (see claim rejection 1) wherein the first capturing condition includes a distance between the infrared imaqer and the target area.  (fig. 2)


          In regards to claim 7, Hutton discloses a gas imaging device according to claim 1, (see claim rejection 1) wherein the first capturing condition includes a capturing angle of the infrared imager.  (claims 1, 24; 100 fig. 2, ‘imager’; S300-S314 fig. 3; 19-26 page 6)


          In regards to claim 8, Hutton discloses a gas imaging device according to claim 1, (see claim rejection 1) wherein the first capturing condition includes an image range of the target area.  (claims 1, 24; 100 fig. 2, ‘imager’; S300-S314 fig. 3; 19-26 page 6)



          In regards to claim 9, Hutton discloses a gas imaging device according to claim 1, (see claim rejection 1) wherein the first capturing condition includes an area specified by a user in the target area. (abstract; claims 1, 24; 100 fig. 2, ‘imager’; S300-S314 fig. 3; 19-26 page 6)
  


          In regards to claim 10, Hutton discloses a gas imaging device according to claim 1, (see claim rejection 1) wherein the peripheral information includes a difference between temperature of the target area and outside air temperature. (20-33 page 9; pages 10-16)



          In regards to claim 12, Hutton discloses a gas imaging device according to claim 10, (see claim rejection 10) wherein the peripheral information is information input through an input operation by a user.  (10-16 page 10, ‘recites the heat source is configured to generate thermal radiation across a range of know temperatures, which the user can select between.’; ‘there is user interaction’)


          In regards to claim 13, Hutton discloses a gas imaging device according to claim 10, (see claim rejection 10) wherein the peripheral information is information acquired by a sensor.  (pages 10-16; fig(s) 1-5)


          In regards to claim 14, Hutton discloses a gas imaging device according to claim 1, (see claim rejection 1) wherein the hardware processor further calculates the reliability degree based on at least one of an image -4- LEGAL\45415002\1processing condition, a gas type, and a gas concentration. (pages 9-16; S300-S314 fig. 3; fig(s) 4-5)  


          In regards to claim 15, Hutton discloses a gas imaging device according to claim 14, (see claim rejection 14) further comprising a table that represents a relation between the reliability degree and at least one of the image processing condition, the gas type, and the gas concentration, wherein the hardware processor calculates the reliability degree with reference to the table. (pages 9-16; S300-S314 fig. 3; fig(s) 4-5)  


          In regards to claim 16, Hutton discloses a gas imaging device according to claim 1, wherein the hardware processor causes the storage device to store the image of the target area in association with at least one of a captured date and time and a captured location. (112 fig. 1, ‘memory’; 30-31 page 4;15-24 page 7; 5 page 8) 


          In regards to claim 17, Hutton discloses an image acquisition method, comprising: (abstract, 100, fig. 1, ‘imaging device’)


          imaging infrared rays from a target area where gas possibly leaks, using a capturing condition determined in advance; (102 fig. 1, ‘thermographic camera’; 206, 208, 210, S300-S314 fig(s) 2-3, ‘background temperature’, ‘ambient temperature’, ‘background object’, ‘method’; 15-23 page 7)


          generating an image of the target area based on a result of the imaging of the infrared rays; and (102 fig. 1, ‘thermographic camera’; 206, 208, 210, S300-S314 fig(s) 2-3, ‘background temperature’, ‘ambient temperature’, ‘background object’, ‘method’; 15-23 page 7)


          calculating a reliability degree that indicates whether the capturing condition is suitable for capturing an image of the gas based on peripheral information of the target area and the result of the imaging of the infrared rays, and storing the image of the target area in association with at least one of the reliability degree and the peripheral information. (S300-S314 fig(s) 3-5; pages 9-16; claim 1)


Allowable Subject Matter

Claims 3, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852